           Case 2:20-cv-01464-RSM-BAT Document 13 Filed 12/29/20 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   JASON MARK HART,

 9                              Plaintiff,                CASE NO. 2:20-cv-01464-RSM-BAT

10           v.                                           ORDER GRANTING MOTION TO
                                                          FILE AMENDED COMPLAINT
11   KARIE RAINER, et al.,                                AND SETTING DUE DATE FOR
                                                          ANSWER
12                              Defendant.

13          Plaintiff filed a motion to amend his complaint. Dkt. 10. The Court noted the possibility
14   the motion did not contain all attachments and directed plaintiff to advise by December 18, 2020
15   whether the motion to amend was complete or not. Dkt. 11. Plaintiff did not respond to the
16   Court's request. Despite Plaintiff's failure to respond, the Court GRANTS Plaintiff's motion to
17   file an amended complaint on December 10, 2020, Dkt. 10, in order to keep the case moving
18   forward and ORDERS:
19          (1)     Defendant previously filed a waiver of service, Dkt. 7. Based upon defendants'
20   waiver of service, providing defendants 60 days to answer, the Court accordingly sets March 1,
21   2021 as the due date for defendants' answer to the amended complaint.
22          (2)     The amended complaint plaintiff filed is 49 pages in length and is supported by
23   Exhibit 1 (50 pages), Exhibit 2 (50 pages) and Exhibit 3 (14) pages. Dkt. 10. This amended

     ORDER GRANTING MOTION TO FILE
     AMENDED COMPLAINT AND SETTING
     DUE DATE FOR ANSWER - 1
           Case 2:20-cv-01464-RSM-BAT Document 13 Filed 12/29/20 Page 2 of 2




 1   complaint and attachments constitute the entirety of the amended complaint to which defendants

 2   must answer.

 3          DATED this 29th day of December, 2020.

 4

 5                                                             A
                                                        BRIAN A. TSUCHIDA
 6                                                      United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER GRANTING MOTION TO FILE
     AMENDED COMPLAINT AND SETTING
     DUE DATE FOR ANSWER - 2
